DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the Preliminary Amendment filed on September 27, 2021.  Accordingly, claims 1-13 are currently pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on November 24, 2021 and May 3, 2022  are being considered by the examiner.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the prior art does not teach, suggest or render obvious the claimed circuit in combination as claimed including:
A filter circuit, comprising N input terminals and N output terminals;
A switch circuit, comprising N input terminals, N output terminals, M relays, and at least one impedor, wherein each relay of the M relays comprises N relay switches, an input terminal of an ith relay switch of a first relay is used as an ith input terminal of the switch circuit, and an output terminal of an ith relay switch of an Mth relay is used as an ith output terminal of the switch circuit, and wherein in response to the quantity M being greater than 1, ith relay switches of the relays are sequentially connected in series; and
A positive electrode of the first direct current voltage source is connected to the positive input terminal of the inverter circuit, a negative electrode of the first direct current voltage source is connected to a positive electrode of the second direct current voltage source, and a negative electrode of the second direct current voltage source is connected to the negative input terminal of the inverter circuit; wherein an ith alternating current output terminal of the inverter circuit is connected to an ith input terminal of the filter circuit, an ith output terminal of the filter circuit is connected to the ith input terminal of the switch circuit, and the ith output terminal of the switch circuit is connected to an ith terminal of an alternating current power grid; wherein at least one relay switch in the switch circuit is connected to the at least one impedor in parallel.
  With regard to claim 7, the prior art does not teach, suggest or render obvious the claimed insulation resistance detection method in combination as claimed including:
Determining, by the controller based on a first measurement value between a positive input terminal of an inverter circuit and an earthing point, whether the positive input terminal of the inverter circuit is short-circuited to protective earthing or has low resistance to protective earthing; and
Determining, by the controller based on a second measurement value between a negative input terminal of the inverter circuit and the earthing point, whether the negative input terminal of the inverter circuit is short-circuited to protective earthing or has low resistance to protective earthing, wherein the first relay is a relay in M relays that is connected to at least one impedor in parallel, and the second relays are relays other than the first relay in the M relays.
With regard to claims 2-6 and 8-13, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Oberzaucher et al. (US 9,869,710 B2) relates to a method and to a device for determining an insulation resistance of a photovoltaic system with respect to earth potential.  The method and device for determining an insulation resistance RISO of a photovoltaic system with respect to earth potential, comprising a DC-DC converter unit which converts a first DC voltage generated by the photovoltaic generator into a second DC voltage which is applied to an intermediate circuit that temporarily stores the electrical energy, supplied by the photovoltaic generator, for a DC-AC converter unit connected thereto, wherein the intermediate circuit contains a reference node having an adjustable reference potential, and comprising a measuring unit which picks up the measuring voltages between the reference potential and the earth potential at different reference potentials, and an evaluation unit which evaluates the measuring voltages that have been picked up in order to determine the insulation resistance of the photovoltaic generator of the photovoltaic system.  However, Oberzaucher et al. fails to disclose the allowable subject matter stated in the examiner’s statement of reasons for allowance above.
Mochizuki  et al. (US 2018/0252754 A1) relates to an insulation state detection device.  The insulation state detection device includes a positive-side input terminal electrically connected to the positive side of a DC power supply, a negative-side input terminal electrically connected to the negative side, a grounding terminal, a detection circuit which operates based on an operation command to detect an insulation resistance in a measurement section, an input terminal to which an operation command signal is input, an output terminal which outputs a detection result signal related to the detection result of the detection circuit, a circuit board to which these components are mounted, and an insulating accommodation member which encloses at least the entire detection circuit and the entire circuit board and is integrally molded with terminal connecting portions so as to expose the terminal connecting portions outward.  However, Mochizuki  et al. fails to disclose the allowable subject matter stated in the examiner' s statement of reasons for allowance above.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858